Title: To George Washington from Richard Caswell, 25 November 1777
From: Caswell, Richard
To: Washington, George



sir
North Carolina 25th November 1777.

I have the Honor to Inclose you a Resolve of the General Assembly of this State, respecting the Resignation of the Officers of the Troops raised here; And am to request you will be pleased, in case any of the Officers who come within the meaning of the said Resolve, do resign, to Certify the same to me so soon as you find the same practicable. I am sir, Your Excellency’s Most Obedient Humble Servant

Rd Caswell

